DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milburn (US 8,807,633) in view of ordinary skill in the art.
Regarding Claims 1 and 16, Milburn discloses a suspension system for an operator station of a vehicle having a chassis, the suspension system comprised of a subframe structure (structure includes pads 22 and bars 24; see Fig. 2) including a front left mounting pad, a front right mounting pad, a rear left mounting pad, and a rear right mounting pad configured to support the operator station; a plurality of suspension assemblies (see Fig. 3) connected between the chassis and the subframe structure near each of the mounting pads, the suspension assemblies configured to allow the operator station to move in a plurality of directions relative to the chassis; a first lateral rod 30 connected to the 
Regarding Claims 2 and 3, Milburn discloses a second lateral rod 28 and a second longitudinal rod 26.
Regarding Claims 4 and 6, the lateral rods are connected between the subframe structure near one front mounting pad and the chassis near the second front mounting pad.
Regarding Claims 5 and 7, the longitudinal rods are connected between the subframe structure near one front mounting pad and the chassis near one rear mounting pad.

Regarding Claims 9, 14 and 18, the stabilizer/roll bar of Milburn includes angled ends and a center portion (see Fig. 3).
Regarding Claim 10, when used in the fore/aft control position, the center of the stabilizer bar 36 would be longitudinal and the ends latera.
Regarding Claims 11, 12, 15, 19 and 20, the ends of the stabilizer/roll bar connect to the chassis and the center is connected to the subframe via connecting rods (see Fig. 3).
Regarding Claim 13, the roll bar 36 is connected to the subframe near right and left pads and connected to the chassis.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612